     Case: 1:21-cv-00107-TSB Doc #: 1 Filed: 02/12/21 Page: 1 of 8 PAGEID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


 KARA HOLMES                                        :    CASE NO.: 1:21-cv-107
 162 W. Hamilton Street                             :
 West Milton, OH 45383                              :    JUDGE:
                                                    :
                                                    :
                                                    :
              Plaintiff,                            :
                                                    :
      v.                                            :    COMPLAINT
                                                    :
 PREMIER HEALTH                                     :    Jury Demand Endorsed Hereon
 One Wyoming Street                                 :
 Dayton, OH 45409                                   :
                                                    :
                                                    :
                                                    :
              Defendant.                            :

       NOW COMES Plaintiff Kara Holmes (“Plaintiff”) and proffers this Complaint for damages

against Defendant Premier Health (“Defendant”).

                                JURISDICTION AND VENUE

1. This action is brought pursuant to the Civil Rights Act of 1964, as amended by The Pregnancy

   Discrimination Act of 1978, 42 U.S.C. § 2000e(k) (hereinafter, “Title VII”), and the O.R.C.

   Chapter 4112 et seq.

2. Jurisdiction is conferred upon this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 1332(e), which

   provide for original jurisdiction of Plaintiff’s claims arising under the law of the United States

   and over actions to secure equitable and other relief.

3. Venue is proper in this forum pursuant to 28 U.S.C. § 1391 because Plaintiff entered into an

   employment relationship with Defendant in the Southern District of Ohio and performed her
     Case: 1:21-cv-00107-TSB Doc #: 1 Filed: 02/12/21 Page: 2 of 8 PAGEID #: 2




   job duties predominately there and Defendant is doing and has done substantial business in the

   Southern District of Ohio.

                                        THE PARTIES

4. Plaintiff Kara Holmes is an individual, a United States citizen, and a resident of the state of

   Ohio.

5. At all times relevant herein, Plaintiff was an “employee” of Defendant as that term is defined

   under Title VII and O.R.C. Chapter 4112 et seq.

6. Defendant Premier Health is an Ohio Corporation that conducts business in the Southern

   District of Ohio.

7. At all times relevant herein, Defendant was a covered “employer” as that term is defined under

   Title VII and O.R.C. Chapter 4112 et seq.

                                 FACTUAL BACKGROUND


8. Plaintiff began working for Defendant in or around October 2014.

9. Plaintiff worked as a Patient Access Specialist at the time she was terminated from Defendant.

10. Plaintiff’s job duties consisted of checking in patients, verifying patient’s information, and

   determining whether or not the patient was mentally competent to sign waivers.

11. Plaintiff received satisfactory feedback from supervisors and coworkers.

12. Plaintiff discovered she was pregnant in early April 2019.

13. A few weeks after Plaintiff learned she was pregnant, she informed her supervisors and

   coworkers.

14. Plaintiff notified her Team Lead, Theresa Cottrell, and her Manager, Matt Hanley, about her

   pregnancy during a meeting where they discussed the upcoming employment schedule.




                                                    2
      Case: 1:21-cv-00107-TSB Doc #: 1 Filed: 02/12/21 Page: 3 of 8 PAGEID #: 3




15. Plaintiff expressed to Ms. Cottrell and Mr. Hanley that her delivery date was expected in

    December 2019.

16. Mr. Hanley responded to Plaintiff by stating that she picked a good way to get off work for the

    holidays.

17. Mr. Hanley and Plaintiff’s supervisor, Sarah Mathias, made additional comments about how

    they assumed that Plaintiff would complain over the next several months as a result of her

    pregnancy.

18. Over the next several months, Defendant took a number of negative actions against Plaintiff

    compared to Plaintiff’s coworkers.

19. For instance, Defendant denied Plaintiff the opportunity to take lunch breaks and other types

    of breaks, and consistently required Plaintiff to work shifts by herself.

20. In contrast, Defendant allowed Chris (l/n/u) to take breaks when he wanted and did not

    schedule him to work shifts by himself.

21. Plaintiff continued to hear negative comments about her pregnancy.

22. For example, a month before Plaintiff’s termination from Defendant, Ms. Mathias indicated to

    a coworker that Plaintiff would not be returning once she delivered her child.

23. On or about September 18, 2019, a patient was admitted to Defendant’s hospital.

24. Plaintiff tried to check the patient in consistent with her job duties.

25. Plaintiff realized the patient may have an altered mental status.

26. Plaintiff reached out the patient’s treating nurse, Christina (l/n/u), to retrieve viable information

    about the patient in order to register the patient.

27. Plaintiff could not reach Christina, so Plaintiff accessed the patient’s triage notes to see if the

    patient had a history of Dementia or Alzheimer.



                                                          3
      Case: 1:21-cv-00107-TSB Doc #: 1 Filed: 02/12/21 Page: 4 of 8 PAGEID #: 4




28. Defendant never informed Plaintiff that she was unable to access patients’ triage notes.

29. Defendant suspended Plaintiff’s employment on or around September 18, 2019, due to

   reviewing the patient’s triage notes.

30. On or around September 24, 2019, Defendant terminated Plaintiff’s employment based upon

   the September 18, 2019 incident.

31. Defendant supported its termination of Plaintiff stating her reviewal of the patient’s triage

   notes, “falls outside of our [Defendants] business need to know and is HIPAA violation.”

32. Defendant never advised Plaintiff that she could not review her patients’ triage notes as part of

   performing her job duties.

33. Ms. Cottrell, Plaintiff’s former Team Lead, stated in a text to Plaintiff following her

   termination, “I didn’t know you weren’t allowed to get into the triage notes when that was your

   patient,” further stating, “I honestly don’t think you did anything wrong.”

34. Ms. Cottrell was one of the persons responsible for overseeing Plaintiff’s work and was to

   advise Plaintiff on Defendant’s policies.


                            FIRST CAUSE OF ACTION
 Pregnancy Discrimination Act of 1978, Amendment to the Civil Rights Act of 1964 “Title
                              VII”); 42 U.S.C. § 2000e(k)
35. Plaintiff realleges and incorporates as if fully set forth herein, all proceeding paragraphs.

36. At all times relevant herein, Plaintiff was qualified to perform the essential functions of her

   job which she performed well, receiving positive feedback from supervisors and coworkers.

37. Plaintiff was a member of a protected class because she was pregnant at the time of her

   termination.

38. At all times herein, Defendant was aware of Plaintiff’s pregnancy.




                                                      4
      Case: 1:21-cv-00107-TSB Doc #: 1 Filed: 02/12/21 Page: 5 of 8 PAGEID #: 5




39. Plaintiff suffered an adverse employment action when her employment was terminated by

   Defendant.

40. Defendant’s reason for terminating Plaintiff is a pretext for discrimination given, among other

   reasons, she was treated less favorably than similarly-situated, non-pregnant employees and

   Defendant’s reason could not have motivated its decision to terminate her.

41. Defendant engaged in unlawful employment practices and discrimination in violation of Title

   VII by treating Plaintiff differently than similarly situated employees in the terms and

   conditions of her employment by, inter alia, terminating Plaintiff because of her pregnancy.

42. Defendant thereby discriminated against Plaintiff in the terms, conditions, and benefits of her

   employment in violation of Title VII.

43. As a direct and proximate result of the actions of Defendant set forth above, Plaintiff has

   suffered, is now suffering, and will continue to suffer.

44. Furthermore, as a direct and proximate result of Defendant’s actions, Plaintiff has been, is

   being, and will be in the future, deprived of her income in the form of wages and of prospective

   benefits solely because of Defendant’s conduct.

45. The unlawful employment practices complained of herein and the actions of Defendant and its

   agents violated Plaintiff’s statutorily protected employment rights.

46. As a result of Defendant’s unlawful discriminatory conduct, Plaintiff has suffered damages,

   entitling her to unpaid wages, attorneys’ fees, and all other remedies available under Title VII.

                            SECOND CAUSE OF ACTION
         Pregnancy Discrimination in Violation of Ohio Revised Code § 4112, et seq.

47. Plaintiff realleges and incorporates as if fully set forth herein, all proceeding paragraphs.

48. At all times relevant herein, Plaintiff was qualified to perform the essential functions of her

   job which she performed well, receiving positive feedback from supervisors and coworkers.

                                                      5
     Case: 1:21-cv-00107-TSB Doc #: 1 Filed: 02/12/21 Page: 6 of 8 PAGEID #: 6




49. Plaintiff was a member of a protected class because she was pregnant at the time of her

   termination.

50. At all times herein, Defendant was aware of Plaintiff’s pregnancy.

51. Plaintiff suffered an adverse employment action when her employment was terminated by

   Defendant.

52. Defendant’s reason for terminating Plaintiff is a pretext for discrimination given, among other

   reasons, she was treated less favorably than similarly-situated, non-pregnant employees and

   Defendant’s reason could not have motivated its decision to terminate her.

53. Defendant engaged in unlawful employment practices and discrimination in violation of O.R.C

   Chapter 4112 et seq., by treating Plaintiff differently than similarly situated employees in the

   terms and conditions of her employment by, inter alia, terminating Plaintiff because of her

   pregnancy.

54. Defendant thereby discriminated against Plaintiff in the terms, conditions, and benefits of her

   employment in violation of O.R.C Chapter 4112 et seq.

55. As a direct and proximate result of the actions of Defendant set forth above, Plaintiff has

   suffered, is now suffering, and will continue to suffer.

56. Furthermore, as a direct and proximate result of Defendant’s actions, Plaintiff has been, is

   being, and will be in the future, deprived of her income in the form of wages and of prospective

   benefits solely because of Defendant’s conduct.

57. The unlawful employment practices complained of herein and the actions of Defendant and its

   agents violated Plaintiff’s statutorily protected employment rights.




                                                     6
     Case: 1:21-cv-00107-TSB Doc #: 1 Filed: 02/12/21 Page: 7 of 8 PAGEID #: 7




58. As a result of Defendant’s unlawful discriminatory conduct, Plaintiff has suffered damages,

   entitling her to unpaid wages, attorneys’ fees, and all other remedies available under O.R.C

   Chapter 4112 et seq.

                                  PRAYER FOR RELIEF

   WHEREFORE, Plaintiff seeks an award against Defendant in an amount equal to the liability,

   losses, damages, liquidated damages, punitive damages, attorneys’ fees, costs, expenses and

   any other amounts available under the law incurred by Plaintiff for Defendant’s violations.




                                                 Respectfully submitted,


                                                 /s/ Bradley L. Gibson
                                                 Bradley L. Gibson (0085196)
                                                 GIBSON LAW, LLC
                                                 9200 Montgomery, Rd., Suite 11A
                                                 Cincinnati, OH 45242
                                                 (brad@gibsonemploymentlaw.com)
                                                 [T] (513) 834-8254
                                                 [F] (513) 834-8253
                                                 Counsel for Plaintiff




                                                   7
     Case: 1:21-cv-00107-TSB Doc #: 1 Filed: 02/12/21 Page: 8 of 8 PAGEID #: 8




                                        JURY DEMAND

         Plaintiff demands a jury trial by the maximum persons permitted by law on all issues herein
triable to a jury.


                                                  /s/ Bradley L. Gibson___________
                                                  Bradley L. Gibson (0085196)




                                                     8
